Citation Nr: 1105625	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  05-05 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psoriasis, to include as 
due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri, which denied the benefit sought on appeal.  

In September 2007, March 2009, and December 2009, the Board 
remanded the issue on appeal for further development.  Given that 
the Board is granting the claim on appeal, a discussion as to 
whether VA has substantially complied with the Board's prior 
remands is not necessary.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Psoriasis has been shown to be etiologically related to 
exposure to Agent Orange during service.  


CONCLUSION OF LAW

Psoriasis was incurred in active service and has been shown to be 
due to herbicide exposure in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307(a)(6), 3.309(e) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim for entitlement to service connection on appeal 
is being granted, there is no need to review whether VA's 
statutory duties to notify and assist are fully satisfied as any 
error would be non-prejudicial.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); see also 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).


LAW AND ANALYSIS

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  38 
U.S.C.A. § 1110, 1131.  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  In 
order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).

The regulations pertaining to herbicide exposure provided that if 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(a)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  Section 3.307(a)(6)(iii) also provides 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that service.  
Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 C.F.R. § 3.307(a)(6) 
are met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes (also known 
as Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. 
§ 3.309(e), Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002).  (The Board observes that several disabilities were added 
to 38 C.F.R. § 3.309(e) effective from August 31, 2010.  However, 
psoriasis was not one of these disabilities.  Accordingly, the 
details of the amendment will not be discussed here as they have 
no bearing on this decision.  See 75 Fed. Reg. 53202 (2010)).

Notwithstanding the foregoing, a veteran may establish service 
connection based on exposure to Agent Orange with proof of actual 
direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 
(2007) (holding that the availability of presumptive service 
connection for some conditions based on exposure to Agent Orange 
does not preclude direct service connection for other conditions 
based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for psoriasis.  The 
Veteran's DD 214 indicates that he served in the Republic of 
Vietnam from December 1969 to November 1970.  As such, the 
Veteran served in the Republic of Vietnam during the Vietnam era 
and is therefore presumed to have been exposed during such 
service to certain herbicide agents, including Agent Orange.  
However, the Veteran does not have a disability that is shown to 
be associated with Agent Orange exposure as psoriasis is not 
listed among the disorders for which a presumption based on 
herbicide exposure is warranted under 
§ 3.309(e).  Therefore, the Board finds that the Veteran is not 
entitled to service connection under the presumptive provisions 
in the law regarding diseases due to herbicide exposure.  

However, as reflected above, the availability of presumptive 
service connection for some conditions based on exposure to Agent 
Orange does not preclude direct service connection for other 
conditions based on exposure to Agent Orange.  Stefl, 21 Vet. 
App. at 120.  In other words, a regulatory established 
presumption is not the sole method for showing causation in 
establishing a claim for service connection for disability due to 
herbicide exposure.  The Board will now consider whether service 
connection for psoriasis due to Agent Orange exposure is 
warranted on a direct basis.  

The Veteran's service treatment records are absent for 
complaints, treatment, findings, or diagnoses of psoriasis.  
Accordingly, psoriasis was not shown during the Veteran's 
military service.

The Veteran asserts that he began experiencing skin problems in 
the early 1990s and was first diagnosed in 1994, which is 
corroborated by private treatment records from Dr. T.E.M.  

The Board observes that there is both positive and negative 
evidence of record that is pertinent to the Veteran's claim.  In 
this regard, in June 2004, Dr. T.E.M. noted that it was possible 
that the Veteran's exposure to Agent Orange contributed to his 
psoriasis.  To support his conclusion, Dr. T.E.M. referenced an 
article published in 2003 that indicated that psoriasis vulgaris 
was one of the disorders that Agent Orange exposure was 
associated with.  In February 2005, the Veteran submitted an 
article entitled "Health Effects of Agent Orange Exposure:  A 
Unit Analysis."  Additionally, in December 2007, the Veteran 
submitted a copy of the article referenced by Dr. T.E.M., 
"Immunotoxicological Effects of Agent Orange Exposure to the 
Vietnam War Korean Veterans," as well as another article 
entitled "A Clinical Study of Dermatoses of Korean Vietnam 
Veterans Exposed to Agent Orange."  However, the Board notes 
that although Dr. T.E.M. referenced the article 
"Immunotoxicological Effects of Agent Orange Exposure to the 
Vietnam War Korean Veterans," he merely indicated that it was 
possible that the Veteran's exposure to Agent Orange contributed 
to his psoriasis.  This opinion is too speculative on which to 
conclude that Agent Orange caused the Veteran's psoriasis.  See 
generally, Bostain v. West, 11 Vet. App. 124, 127-28, Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).  Accordingly, the Board assigns 
this opinion little probative value.

The Veteran underwent a VA examination in April 2009 in 
connection with his claim.  Following review of the claims file, 
the examiner stated that the Veteran's psoriasis was not caused 
by or a result of a service connected disability.  The examiner 
added as his rationale for the opinion that psoriasis is not 
recognized like chloracne as one that occurs as a result of Agent 
Orange.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board concludes that the April 2009 opinion is inadequate upon 
which to base a determination.  The Board is unclear whether the 
examiner is concluding that the Veteran's psoriasis is not 
related to Agent Orange exposure merely because it is not listed 
as one of the presumptive conditions found to be associated with 
Agent Orange exposure, like chloracne.  See 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  However, as noted in Stefl v. 
Nicholson, 21 Vet. App. 120 (2007), the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange.  See also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  Because it is unclear whether the examiner addressed the 
matter on a direct basis, the Board affords it little probative 
value.  

In January 2010, the Veteran underwent another VA examination.  
After reviewing the claims file and the Veteran, the examiner 
stated that she could not offer an opinion without resorting to 
mere speculation.  The examiner added that after reading several 
articles and the letter from the Veteran's treating physician 
(June 2004 opinion from Dr. T.E.M.), it is as likely as not that 
his psoriasis is associated with exposure to Agent Orange.  The 
article (A Clinical Study of Dermatoses of Korean Vietnam 
Veterans Exposed to Agent Orange) states that 1.2 % of exposed 
patients in their study had psoriasis after exposure.  Presently, 
accordingly to VA.GOV.Agent Orange, psoriasis is not recognized.  
Although a low possibility, it was seen in studies.  

The Board finds the January 2010 opinion of limited persuasive 
value because the examiner did not discuss the medical articles 
in any detail.  For example, the Board observes that the article 
cited to by the examiner is based on a study of Korean Vietnam 
veterans.  However, the Veteran's service treatment records 
reflect that he is Caucasian.  Neither the January 2010 VA 
examiner nor Dr. T.E.M., who also based his opinion on a study of 
Korean Vietnam veterans, discussed whether there is any 
distinction between Caucasian and Korean Vietnam veterans when 
conducting a statistical analysis on Agent Orange exposure and 
psoriasis.  Moreover, neither doctor discussed why the studies of 
Korean Vietnam veterans are more persuasive than the studies done 
regarding American Vietnam veterans pursuant to the Agent Orange 
Act of 1991.  Additionally, the Board notes that the January 2010 
examiner commented that there was a low possibility of an 
association between Agent Orange exposure and psoriasis.  The 
examiner did not elaborate regarding how this conclusion aligns 
with her other conclusion that it was at least as likely as not 
(50 percent) that psoriasis was associated with exposure to Agent 
Orange.  

Lastly, the examiner commented that she could not resolve this 
issue without resorting to mere speculation.  Before relying on 
an opinion phrased in terms of speculation, the Board must 
consider such factors as whether the examiner explained the basis 
for such an opinion or the basis must be otherwise apparent in 
the review of the evidence, whether the opinion is based on 
sufficient facts or data, whether the examiner based the opinion 
on the limitations of knowledge in the medical community at 
large, and whether the examiner identified what facts cannot be 
determined.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

However, based on the facts of this case, the Board has concluded 
that obtaining another VA examination and/or opinion is not 
necessary.  It appears that the examiner was unable to resolve 
the studies referenced above and the fact that psoriasis is not 
listed as a presumptive condition under VA regulations without 
resorting to mere speculation.  However, the opinion indicates 
that the examiner is confusing the fact that psoriasis is not a 
presumptive condition with the issue at hand-i.e. whether the 
psoriasis is nevertheless directly related to Agent Orange 
exposure.  The examiner stated that she read several articles, 
Dr. T.E.M.'s opinion, and reviewed the claims file before 
rendering her conclusion.  Thus, it appears that she based her 
opinion on sufficient facts or data available to her.  Further, 
the examiner does appear to conclude that it is at least as 
likely as not that the Veteran's psoriasis is associated with his 
Agent Orange exposure based on the studies she read.  Therefore, 
because the examiner has considered all the evidence available to 
her (claims file, studies), a remand for another examination is 
not necessary as it would not add additional information to the 
claim.  Jones, 23 Vet. App. 382(stating that when an examiner has 
done all that reasonably should be done to become informed about 
a case and the inability to render a requested opinion is 
adequately explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to be 
obtained from that particular examiner).

As reflected above, the Board is not entirely persuaded by the 
January 2010 examiner's positive opinion.  However, the Board 
concludes that in this case, as it now stands, the evidence of 
record is at least in relative equipoise as to whether the 
Veteran's psoriasis is related to his presumed Agent Orange 
exposure.  Therefore, remand is not necessary here to obtain 
another medical opinion as the available evidence is sufficient 
for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it 
is not permissible for VA to undertake additional development to 
obtain evidence against an appellant's case, VA must provide an 
adequate statement of reasons or bases for its decision to pursue 
such development where such development could be reasonably 
construed as obtaining additional evidence for that purpose).  
Accordingly, entitlement to service connection for psoriasis is 
granted.


ORDER

Entitlement to service connection for psoriasis, to include as 
due to exposure to Agent Orange, is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


